                                                                               E-FILED
                                               Wednesday, 07 August, 2019 03:29:38 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


GREGORY STAPLETON,                    )
                                      )
     Plaintiff,                       )
                                      )
     v.                               )     No. 3:19-cv-03095
                                      )
JENNIFER MATHEW, STATE                )
JOURNAL REGISTER, MICHAEL             )
HARMON, MICHAEL NEWMAN,               )
and CHANNEL 20 NEWS                   )
                                      )
     Defendants.                      )


                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      This cause is before the Court on the Motions to Dismiss

filed by Defendants Jennifer Mathew and Michael Harmon (d/e 14)

and Defendant The State Journal-Register (d/e 18). Because

Plaintiff fails to state a claim against these Defendants, the

Motions to Dismiss are GRANTED. The Court also dismisses

Channel 20 News pursuant to 28 U.S.C. § 1915(e)(2) for failure to

state a claim.




                            Page 1 of 15
                         I. BACKGROUND

     In April 2019, Plaintiff filed a pro se complaint (d/e 1)

pursuant to 42 U.S.C. § 1983 against Jennifer Mathew, a

Sangamon County assistant state’s attorney (ASA Mathew); the

State Journal Register; Michael Newman, a Springfield police

officer (Officer Newman); Mark Harmon, a Sangamon County

assistant public defender (Attorney Harmon); and Channel 20

News. On May 20, 2019, U.S. Magistrate Judge Tom Schanzle-

Haskins granted Plaintiff leave to proceed in forma pauperis.

     In his complaint, Plaintiff alleges that, in 2009, he was

accused of criminal sexual assault of two young women while

Plaintiff was a coach at a junior high school. He was sentenced to

three years’ imprisonment.

     On June 18, 2018, Plaintiff’s church had vocational bible

school for adults and children. Plaintiff had a meeting with his

pastor, who asked if Plaintiff could drive the church van to pick up

adult and children church members. Someone complained, and a

warrant was issued. Plaintiff asserts the warrant was issued for

being in a park and “all this happen[ed] at [his] church which [he

has] been a member for almost two years.” Compl. at 6.
                             Page 2 of 15
     Plaintiff asserts that the courts have injured his character

and caused physical and emotional distress to Plaintiff, Plaintiff’s

wife, and Plaintiff’s kids. Plaintiff asserts that Officer Newman’s

testimony should not “stay” because, before Officer Newman was a

police officer, Officer Newman was sleeping with Plaintiff’s ex-wife

while they were going through a divorce. Plaintiff also got into a

fight with Officer Newman.

     In the section pertaining to “relief requested,” Plaintiff states

that he wants Sangamon County investigated for “racist

conviction” and to see justice come to the ones who were

wrongfully convicted and imprisoned, like himself. Compl. at 7.

Plaintiff also wants a change to the grand jury system, asserting

that the person and the lawyer should be present. Plaintiff seeks

$3 million for defamation of character, emotional distress, mental

stress, psychological pain, and pain and suffering for himself, his

wife, and his children.

     ASA Mathew, Attorney Harmon, and The State Journal-

Register have filed motions to dismiss. Officer Newman and

Channel 2 News have been served but have not responded to the

complaint.
                             Page 3 of 15
      ASA Mathew and Attorney Harmon move to dismiss, asserting

(1) the complaint fails to provide sufficient notice of the claims

asserted against them, (2) the Court lacks jurisdiction, and (3)

Plaintiff cannot bring claims on behalf of others. The State

Journal-Register separately moves to dismiss on the same

grounds. These Defendants ask the Court to take judicial notice of

Sangamon County Case No. 2018-CF-717, People v. Gregory M.

Stapleton, which reflects that, on May 13, 2019, Plaintiff pled

guilty to “Sex Offender Providing Services to Persons Under 18” in

violation of 720 ILCS 5/11-9.3(c-7).1 Plaintiff was sentenced to four

years’ imprisonment, which he is presently serving.

      Plaintiff filed a response to the motion to dismiss and

included additional facts. A court can consider new allegations

raised in a brief that are consistent with the complaint. Help At

Home Inc. v. Medical Capital, L.L.C., 260 F.3d 748, 752 (7th Cir.

2001).2




1The state court docket originally listed the offense as “Sex Offender in a
Public Park” but the charge was amended on the date Plaintiff pleaded guilty.

2 Plaintiff cannot, however, amend the complaint to state new claims in his
response. See, e.g., Smith v. Dart, 803 F.3d 304, 311 n.4 (7th Cir. 2015).
                                Page 4 of 15
      Plaintiff responds that ASA Mathew issued a warrant for

Plaintiff’s arrest after Officer Newman made a report. Officer

Newman testified at Plaintiff’s preliminary hearing. Plaintiff

contends that Officer Newman had a conflict of interest because

Officer Newman purportedly slept with Plaintiff’s ex-wife while

Plaintiff and the ex-wife were going through a divorce and Plaintiff

got in a physical fight with Officer Newman (before Officer Newman

became a police officer). Plaintiff contends that Officer Newman

had a conflict of interest and that his making the complaint and

testifying at the preliminary hearing was “a revenge thing” against

Plaintiff. Resp. at 3 (d/e 20).

      Plaintiff asserts that The State Journal-Register and Channel

20 News made false statements. Plaintiff also states that The State

Journal-Register and Channel 20 News broadcast what was given

to them, but the facts were false.

      Plaintiff claims that Attorney Harmon rendered ineffective

assistance of counsel. Plaintiff states that Attorney Harmon



Therefore, the Court will not consider or address Plaintiff’s allegations in his
response about the conditions of confinement at the jail.


                                 Page 5 of 15
withdrew Plaintiff’s plea without Plaintiff’s permission. Plaintiff

also contends that a crime was not committed because he was

never in a park.

                       II. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing she is

entitled to relief and giving the defendants fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6),

the Court construes the complaint in the light most favorable to

the plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547 (2007). A plausible claim is one that alleges factual

content from which the Court can reasonably infer that the

defendants are liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause
                             Page 6 of 15
of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.

                            III. ANALYSIS

     Plaintiff fails to state a claim against ASA Mathew, Attorney

Harmon, or The State-Journal Register.

     ASA Mathew, Attorney Harmon, and The State Journal-

Register assert that Plaintiff’s complaint fails to state a claim and

that the Court lacks jurisdiction. Lack of subject matter

jurisdiction is different from a failure to state a claim. If the claim

is against a state actor for an alleged violation of a federal right,

the plaintiff is injured and seeks relief, then subject matter

jurisdiction exists, even if no federal claim is actually stated. See

Bovee v. Broom, 732 F.3d 743, 744 (7th Cir. 2013). It is only when

a constitutional theory is so feeble that it falls outside of federal

jurisdiction. Id. (citing Hagans v. Lavine, 415 U.S. 528 (1974)).

The Court does not make that finding here and will resolve the

Motions to Dismiss on the merits.

     Plaintiff purports to bring claims under 42 U.S.C. §1983. To

bring such a claim, Plaintiff must allege (1) the deprivation of a

right secured by the Constitution or laws of the United States and
                             Page 7 of 15
(2) the alleged deprivation was committed by a person acting under

color of law. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 822 (7th Cir. 2009). Moreover, “[a]n individual cannot be held

liable in a §1983 action unless he caused or participated in an

alleged constitutional deprivation.” Wolf-Lillie v. Sonquist, 699

F.2d 864, 869 (7th Cir. 1983).

     Plaintiff’s claim against Attorney Harmon is dismissed.

Public defenders performing traditional lawyer functions are not

state actors and cannot be sued under § 1983. See Polk Cty. v.

Dodson, 454 U.S. 312, 325 (1981). Plaintiff alleges Attorney

Harmon committed ineffective assistance of counsel while

performing traditional lawyer functions. Therefore, the claim

against Attorney Harmon is dismissed.

     Moreover, Plaintiff’s claim against ASA Mathew for obtaining

a search warrant is barred by prosecutorial immunity.

Prosecutors are absolutely immune from § 1983 suits for monetary

damages for conduct that is “intimately associated with the judicial

phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409,

430 (1976). Conduct that is intimately associated with the judicial

phase of the criminal process includes acts taken in the course of
                            Page 8 of 15
the prosecutor’s role as an advocate for the State to prepare for the

initiation of judicial proceedings or trial but does not include acts

that are investigative and unrelated to the preparation and

initiation of judicial proceedings. Buckley v. Fitzsimmons, 509

U.S. 259, 272-73 (1993). A prosecutor is entitled to absolute

immunity for appearing before a judge and presenting evidence in

support of a motion for a search warrant. Burns v. Reed, 500 U.S.

478, 492 (1991). Therefore, the claim against ASA Mathew is also

dismissed.

     Additionally, Plaintiff fails to state a claim against The State

Journal-Register. Plaintiff states in his response to the motion to

dismiss that The State Journal-Register made false statements

against him. To state a defamation claim under Illinois law, a

plaintiff must allege that (1) the defendant made a false statement

about the plaintiff; (2) the defendant made an unprivileged

publication of that statement to a third party; and (3) publication

of the statement damaged the plaintiff. Green v. Rogers, 234 Ill.2d

478, 491 (2009). Plaintiff does not identify the alleged defamatory

statements. Without the statements, The State Journal-Register

does not have fair notice of the claim. See Marron v. Eby-Brown
                            Page 9 of 15
Co., LLC, No. 1:11-CV-2584, 2012 WL 182234, at *4 (N.D. Ill. Jan.

23, 2012) (finding the plaintiff failed to state a defamation claim

where the complaint failed to specifically identify any of the alleged

false statements). Therefore, the claim against The State Journal-

Register is dismissed.

     The Court will also dismiss, sua sponte, the defamation claim

against Channel 20 News for the same reason. Pursuant to 28

U.S.C. § 1915(e)(2), when a party is proceeding in forma pauperis,

the court is required to “dismiss the case at any time” upon

determining that the complaint is frivolous or fails to state a claim.

Channel 20 News has not responded to the complaint. However,

because the complaint fails to state a claim against Channel 20

News, the Court dismisses the claim.

     The Court also considers the claims against Officer Newman

pursuant to § 1915(e)(2). Plaintiff appears to allege that Officer

Newman gave false testimony at Plaintiff’s preliminary hearing.

Witnesses, including law enforcement officers, are absolutely

immune for testimony at grand jury proceedings, trials, or any

other adversarial pretrial hearing. Rehberg v. Paulk, 566 U.S. 356,

369 (2012) (treating law enforcement officers the same as private
                            Page 10 of 15
witnesses); Curtis v. Bembenek, 48 F.3d 281, 285 (7th Cir. 1995)

(officer was entitled to absolute immunity for his testimony at the

preliminary hearing).

     Plaintiff also appears to allege a false arrest claim. To state a

claim for false arrest under § 1983, a plaintiff must plead that the

defendant lacked probable cause for the arrest. Garduni v. Town

of Cicero, 674 F. Supp. 2d 976, 984 (N.D. Ill. 2009). A liberal

construction of Plaintiff’s allegations is that Officer Newman falsely

stated that he saw Plaintiff in the park, which led to the issuance

of an arrest warrant and Plaintiff’s arrest. Such allegations could

state a claim for a Fourth Amendment violation. See Knox v.

Smith, 342 F.3d 651, 658 (7th Cir. 2003) (“We have held in

previous cases that a warrant request violates the Fourth

Amendment if the requesting officer knowingly, intentionally, or

with reckless disregard for the truth, makes false statements in

requesting the warrant and the false statements were necessary to

the determination that a warrant should issue.”); Squires v.

Bonnett, No. 16-3201, 2016 WL 3951036, at *3 (C.D. Ill. July 20,

2016) (noting that an officer who knowingly submits a false

statement to obtain a warrant may be liable for false arrest).
                            Page 11 of 15
     Plaintiff ultimately pled guilty to Sex Offender Providing

Services to Persons Under 18. Pursuant to Heck v. Humphrey,

512 U.S. 477, 486-87 (1994), a state prisoner’s § 1983 damages

claim must be dismissed if a judgment in favor of the plaintiff

would “necessarily imply the invalidity of his conviction or

sentence.” However, a wrongful arrest claim does not necessarily

undermine a conviction. See Manuel v. City of Joliet, 903 F.3d 67,

669 (7th Cir. 2018) (noting that claims of Fourth Amendment

violations that concern pre-custody events can be litigated without

awaiting vindication on the criminal charges because the claim

does not deny the validity of an ensuing custody); Booker v. Ward,

94 F. 3d 10522, 1056 (7th Cir. 1996) (“noting that “a wrongful

arrest claim, like a number of other Fourth Amendment claims,

does not inevitably undermine a conviction; one can have a

successful wrongful arrest claim and still have a perfectly valid

conviction”). Because the Court does not have sufficient

information at this point, the Court will not find Plaintiff’s § 1983

false arrest claim barred by Heck at this time.




                            Page 12 of 15
     The Court also agrees with Defendants Mathew, Harmon, and

The State Journal-Register that Plaintiff, a pro se litigant, cannot

bring this lawsuit on behalf of his wife and children without the

assistance of counsel. See Georgakis v. Illinois State Univ., 722

F.3d 1075, 1077 (7th Cir. 2013) (“A nonlawyer can’t handle a case

on behalf of anyone except himself.”); Navin v. Park Ridge School

Dist. 64, 270 F.3d 1147, 1149 (7th Cir. 2001) (noting that a

nonlawyer parent may not represent a child without the assistance

of counsel). The Court strikes the allegations wherein Plaintiff

seeks relief on behalf of his wife and children.

     Finally, Plaintiff seeks as relief an investigation of Sangamon

County due to racist convictions and seeks changes to the grand

jury system. Plaintiff has failed to allege facts suggesting that he

has standing to receive such relief. To have standing, a party must

have suffered an injury in fact, which is fairly traceable to the

defendant’s challenged conducted, and which is likely to be

redressed by a favorable decision. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992). As is relevant here, there must be a

“‘substantial likelihood’ that the relief requested will redress the



                            Page 13 of 15
injury claimed[.]” Duke Power Co. v. Carolina Envtl. Study Grp.,

Inc., 438 U.S. 59, 75 n.20 (1978).

     Here, an investigation of Sangamon County’s convictions or

changes to the grand jury system would in no way redress the

alleged false arrest. In addition, Officer Newman cannot provide

such relief. See McDaniel v. Bd. of Educ. of City of Chicago, 956 F.

Supp. 2d 887, 892-93 (N.D. Ill. 2013) (a plaintiff seeking an

injunction against a defendant must show that the defendant has

the authority to effectuate the injunction). Therefore, the Court

strikes Plaintiff’s request for an investigation of Sangamon County

and changes to the grand jury system.

                          IV. CONCLUSION

     For the reasons stated, the Motions to Dismiss (d/e 14, 18)

are GRANTED. The claims against Defendants Jennifer Mathew,

Michael Harmon, and The State Journal-Register are DISMISSED.

In addition, pursuant to 28 U.S.C. § 1915(e)(2), the Court

dismisses the claims against Channel 20 News. A § 1983 false

arrest claim against Officer Newman remains. The Court STRIKES

Plaintiff’s requests for relief on behalf of his wife and children and



                            Page 14 of 15
the requests for relief in the form of an investigation of Sangamon

County and changing the grand jury system.

     Courts should generally give plaintiffs one opportunity to

amend the complaint. See Foster v. DeLuca, 545 F.3d 582, 584

(7th Cir. 2008). The Court will do so here. Plaintiff may file an

amended complaint on or before August 20, 2019. Plaintiff is

advised that an amended complaint supersedes the original

complaint. The amended complaint must stand on its own without

reference to any previous pleading. If Plaintiff chooses not to file

an amended complaint, the case will proceed as to Officer

Newman.

ENTERED: August 7, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 15 of 15
